    Case 17-02819             Doc 44      Filed 06/09/21 Entered 06/09/21 23:22:43                 Desc Imaged
                                         Certificate of Notice Page 1 of 2
Form defdso13

                                      UNITED STATES BANKRUPTCY COURT
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604



In Re:
                                                                Case No. 17−02819
Michele M Lockwood                                              :
7717 W Westwood Drive                                           Chapter : 13
Elmwood Park, IL 60707                                          Judge :   Jacqueline P. Cox
SSN: xxx−xx−3983 EIN: N.A.
aka Michelle Mary Lockwood




                         NOTICE TO INDIVIDUAL DEBTORS IN CHAPTER 12/13 CASES
                               OF REQUIRED DOCUMENT FOR DISCHARGE


         In order to receive a Discharge, you must file the following document.

            Debtor's Declaration Domestic Support Obligations.
       Please complete the local form titled Debtor's Declaration Regarding Domestic Support Obligations. If a joint
petition was filed, each spouse must complete and file a separate declaration.

    The local form, Debtor's Declaration Regarding Domestic Support Obligations, is available on our website at
www.ilnb.uscourts.gov/Forms/Form_Orders.cfm

       If you do not file the required document, your case will be closed without a discharge. You will still be liable
for the current balance of the debts you owed before filing. If you subsequently file a Motion to Reopen, you must
pay the reopening fee.
         If you are represented by an attorney, please contact your attorney for guidance.
         If you have any questions about submitting the form, please call 312−408−5000.

                                                              FOR THE COURT



Dated: June 7, 2021                                           Jeffrey P. Allsteadt, Clerk
                                                              United States Bankruptcy Court
           Case 17-02819                 Doc 44         Filed 06/09/21 Entered 06/09/21 23:22:43                                      Desc Imaged
                                                       Certificate of Notice Page 2 of 2
                                                               United States Bankruptcy Court
                                                                Northern District of Illinois
In re:                                                                                                                  Case No. 17-02819-JPC
Michele M Lockwood                                                                                                      Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                   User: admin                                                                 Page 1 of 1
Date Rcvd: Jun 07, 2021                                                Form ID: defdso13                                                          Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                 Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                  regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 09, 2021:
Recip ID                 Recipient Name and Address
db                     + Michele M Lockwood, 7717 W Westwood Drive, Elmwood Park, IL 60707-1804

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 09, 2021                                            Signature:            /s/Joseph Speetjens




                                   CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 7, 2021 at the address(es) listed below:
Name                               Email Address
Jennifer A Filipiak
                                   on behalf of Debtor 1 Michele M Lockwood jmclaughlin@sulaimanlaw.com
                                   Sulaiman.igotnotices@gmail.com;courtinfo@sulaimanlaw.com

M.O. Marshall
                                   ecf@55chapter13.com ecfchi@gmail.com

Mohammed O Badwan
                                   on behalf of Debtor 1 Michele M Lockwood mbadwan@sulaimanlaw.com
                                   mbadwan@sulaimanlaw.com;courtinfo@sulaimanlaw.com;Sulaiman.igotnotices@gmail.com;bkycourtinfo@gmail.com;ecfnotice
                                   @sulaimanlaw.com;sulaiman.igotnotices@gmail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.c

Patrick S Layng
                                   USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 4
